Citation Nr: 0843025	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-41 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1948 to March 
1952.  Service personnel records in the veteran's claims file 
verify his status as a combat veteran, specifically his 
receipt of the Purple Heart medal.  See 38 U.S.C.A. § 1154(b) 
(West 2002).

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania which denied entitlement to service connection 
for PTSD.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran has current PTSD that is associated with 
stressors experienced during combat on active duty..


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 4.125(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the veteran filed his service connection claim 
in August 2003.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
November 2003.  This letter notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a statement of 
the case (SOC) was issued in November 2005.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).  The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  The veteran 
was notified of these provisions in a April 2006 letter.   

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and 
post-service VA treatment records pertaining to his claimed 
PTSD have been obtained and associated with his claims file. 
 He has also been provided with VA medical examinations in 
November 2003 as well as a September 2004 VA medical opinion 
to assess the current nature and etiology of his claimed PTSD 
disability.  

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
 The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a psychosis, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  See 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that it was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2008).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition. Diagnoses of PTSD must be 
rendered in accordance with the diagnostic criteria for the 
condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM) (2007).  A 
more recent amendment to 38 C.F.R. § 3.304(f), effective May 
7, 2002, which pertains to evidence necessary to establish a 
stressor based on personal assault, does not change the three 
criteria noted above.  See 67 Fed. Reg. 10330-10332 (March 7, 
2002).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality".  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  See 
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant. See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2008).

Factual Background 

The veteran contends that he currently suffers from PTSD as a 
result of his active military service, including in-service 
combat exposure.  Considering the claim in light of the 
above-noted legal authority, the Board finds that the weight 
of the evidence is against the claim.

The veteran's service personnel records reflect that he 
served in the United States Marine Corps from March 1948 to 
March 1952, and in active combat in North Korea from 
September 1950 to December 1950.  The veteran's military 
occupational specialty was truck driver.  In November 1950 he 
was wounded in combat in both legs and hand, and taken out of 
combat.  Among the awards he received were the Presidential 
Unit Citation, and a Purple Heart medal with a gold star 
device.

In August 2003, the veteran requests consideration for 
service connected compensation for a "nervous disorder", 
claiming that he has many symptoms of PTSD as a combat 
veteran of the Korean War with the Purple Heart Award. 

In November 2003, the veteran was examined by a VA 
psychologist in order to evaluate his claim of PTSD.  The 
veteran stated that while he had a difficult time with 
depression and drinking after returning from Korea, the 
thoughts went relatively subterranean for many years, 
returning only occasionally.  The thoughts of the war came 
back to the veteran in 2000 during the anniversary of the 
war.  This has continued for a modified extent up to the 
present time, though he did not describe the recollections as 
intrusive nor disruptive of his ability to function.  The 
psychologist diagnosed chronic alcohol abuse by remote 
history.  It was specifically noted that there was 
insufficient evidence to justify a diagnosis of PTSD with 
regard to his clinical portrait in history and taking into 
account requirements of DSM IV.  The psychologist also listed 
no Axis IV stressors, indicating that the veteran does not 
appear to have any major stressors in his life at the present 
time.  It was further noted that while the veteran had a 
remote history of alcohol abuse in an effort deal with acute 
stress associated with his wartime experiences in the early 
1950s, he has not exhibited any significant psychiatric 
pathology or alcohol dependence since that time.  The 
examiner acknowledged that the veteran experienced some 
personally altering and horrific experiences in Korea; 
however, he concluded that the veteran's overall 
psychological adjustment and mental status was within normal 
limits at this time. 

In November 2003, the veteran was also evaluated by a VA 
social worker at a local Vet Center. The veteran indicated 
that his symptoms of post stress have increased since his 
retirement from the post office.  He also reported frequent 
daily intrusions regarding his war zone experience. The 
social worker found survivor's guilt, depression, and sleep 
disturbances by the veteran, as well as diagnosed PTSD. 

In a March 2004 statement, M. S., Ph.D, a private 
psychologist, indicated that he had conducted a clinical 
interview with the veteran, performed a psychological 
evaluation, and reviewed the veteran's VA records.  The 
psychologist diagnosed PTSD (in remission) and alcohol abuse 
(in remission) as well as specified that there were no Axis 
IV stressors at that time.  The psychologist further stated 
that the veteran appeared to be adequately compensating given 
his current support system and did not demonstrate any 
significant psychological distress.  It was noted that the 
veteran does continue to experience traumatic memories, 
particular day and nighttime intrusions, though these do not 
impact his daily functioning. 

Thereafter, VA asked the VA psychologist who conducted the 
prior November 2003 examination to render an additional 
opinion with consideration of the March 2004 private 
psychologist statement discussed above.  In a September 2004 
VA medical opinion, the VA psychologist discussed the March 
2004 private psychologist's findings in detail and expressed 
strong disagreement with his conclusion that PTSD even 
exists.      

Analysis

In this case, the Board notes that the evidence of record is 
in equipoise and, resolving doubting the veteran's favor, 
provides a basis for establishing service connection for 
PTSD. 

The veteran is shown to have engaged in combat with the enemy 
during service, inasmuch as he has been awarded the Purple 
Heart medal with a gold star, as well as a Presidential Unit 
Citation for his service during the Korean War.  Accordingly 
any combat stressors reported by the veteran are considered 
corroborated for the purposes of establishing service 
connection for PTSD.  In this case, the veteran has reported 
stressful experiences pertaining to enemy attacks on his unit 
in Inchon, Seoul, Wonson/Hungham and the Chosin Reservoir.  
His presence at some of these areas has been confirmed in the 
service personnel records.  These are considered 
corroborated.

As such, the remaining question is whether the veteran has a 
diagnosis of PTSD attributed to the combat stressors.  While 
the VA psychologist found that the veteran did not meet some 
of the criteria for a diagnosis of PTSD, the examiner 
qualified this opinion by noting that the veteran did 
experience horrific, life altering events in service.  
However, the VA social worker, and a private psychologist who 
had the opportunity to review the veteran's record and 
perform psychological testing on the veteran concluded that 
the veteran suffered from PTSD.   The November 2003 VA 
examiner's report and the subsequent diagnosis of PTSD by two 
medical professionals place the evidence in equipoise on the 
question of whether the veteran meets the criteria for the 
diagnosis of PTSD in accordance with DSM IV.

The VA examinations reflect reports of in-service combat 
stressors. Hence there is medical evidence linking the in- 
service combat stressors to the diagnosis of PTSD.

Resolving reasonable doubt in the veteran's favor, all of the 
requirements for service connection for PTSD are satisfied 
and the claim is allowed. 38 U.S.C.A. § 5107(b) (West 2002).



ORDER

Entitlement to service connection for PTSD is allowed. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


